DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Claims 1 - 14 and 17 - 18 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 - 7 recite the limitation "the additive" in line 1 of each of the claims.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites “at least two additives”.

Claim 17 also recites “the additive” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim as claim 17 previously recites “at least two additives”.

Claims 5 - 7 also recite the additives having ranges of weight percent that extend outside the range of about 45% to about 90% (e.g. all the claims having ranges extending below 45%). It is unclear if the ranges in claims 5 - 7 would be limited by the initially presented range in claim 1. Thus, the metes and bound of these claims cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0224033 A1), hereinafter Li.

Regarding claim 1, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and at least two additives including barium sulfate and bismuth subcarbonate in the amount of about 10% to about 40% (Paragraph 53 indicates a number of additives, and mixtures thereof, mixtures including at least two of the previously disclosed additives).  Li also teaches using 65.75 wt% or 52.75 wt% of ethylene-vinyl acetate by example (Paragraph 107).
Applicant defines the term “about” as being within 10% of the stated value (Paragraph 14), thus the claim would encompass 35% to 100% of additive by weight. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of additive of Li from between 10% and 40% to between 35% and 100% (i.e. 35% - 40% which would be within/overlap with the disclosed range of Li) as Applicant appears to have placed no criticality on the claimed range (Paragraphs 5 and 6 recite “about” 10% to 90%; other paragraphs merely recite certain embodiments having 10% to 90% by weight of additive) and since it has been held that “[i]n the case where the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 72 describes additives including radio-opacifying agent, which would include barium sulfate or bismuth subcarbonate, as affecting the release characteristics). Therefore, the amount of additives is disclosed to be a result affective variable that changes how the device delivers therapeutic agents. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 45% to about 90% by weight of additives as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li still does 9% to about 30% by weight of ethylene-vinyl acetate (EVA).
However, Li does disclose that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material). Therefore, the EVA content is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 10% to about 30% by weight.
However, Li does disclose that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material). Therefore, the EVA content is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 10% to about 30% by weight of EVA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 15% to about 25% by weight of EVA.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 24% by weight of EVA.
However, Li does disclose that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material). Therefore, the EVA content is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50). Therefore, it would have been obvious to one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, Li substantially discloses the invention as claimed. As previously stated, Li teaches bismuth subcarbonate and barium sulfate additives in the range of about 10% to about 40% . Li does not explicitly disclose the range of about 30% to about 50% by weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Li from between about 10% to about 40% to between about 30% and about 50% of additive as applicant appears to have placed no criticality on the claimed range (Paragraphs 5 and 6 recite “about” 10% to 90%; other paragraphs merely recite certain embodiments having 10% to 90% by weight of additive) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 72 describes additives including radio-opacifying agent, which would include barium sulfate or bismuth subcarbonate, as affecting the release characteristics). Therefore, the amount of additives is disclosed to be a result affective variable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Li does not explicitly disclose the range of about 35% to about 45% by weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Li from between about 10% to about 40% to between about 35% to about 45% of additive as applicant appears to have placed no criticality on the claimed range (Paragraphs 5 and 6 recite “about” 10% to 90%; other paragraphs merely recite certain embodiments having 10% to 90% by weight of additive)and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 72 describes additives including radio-opacifying agent, which would include barium sulfate or bismuth subcarbonate, as affecting the release In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 7, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Therefore, Li teaches comprising about 40% by weight of bismuth subcarbonate.

Regarding claim 8, Li substantially discloses the invention as claimed. Further, as Li teaches an analogous stent device to solve the same problem as the Applicant and the same claimed composition of materials, it would be inherent that the device as taught by Li would have a density between about 0.933 to about 0.952 g/cm3 since density is a property inherent to the materials used to comprise the stent.

Regarding claim 9, Li substantially discloses the invention as claimed. Li does not explicitly disclose the stent having a softening temperature of about 39oC to about 82oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that oC to about 90oC (Paragraph 96).
Li also teaches forming the device in relation to the softening temperature of polymer components, and it further being desirable to process the stent at a sufficiently low temperature to avoid degradation of therapeutic agents (Paragraph 18).
Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of about 39 to 82oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10, Li substantially discloses the invention as claimed. Li does not explicitly disclose the stent having a softening temperature of about 45oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) to about 80oC to about 90oC (Paragraph 96).

Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of about 45oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Hossinay et al. (US 2007/0020381 A1), hereinafter Hossinay.

Regarding claim 11, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having a tensile stress of about 11 to about 26 MPa.
In the same field of endeavor, Hossinay teaches a stent for implantation in the human body (Paragraph 11) with a similar composition to Applicant’s invention (Paragraph 53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to have a high tensile strength polymer. Doing so would still allow for release of therapeutic agents and would improve durability during delivery and expansion of the stent (recognized in Paragraph 47 of Hossinay).
Li and Hossinay still do not disclose a tensile stress of about 11 to about 26 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of about 11 to about 26 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, the combination of Li and Hossinay substantially discloses the invention as claimed. Li does not explicitly teach the stent having a tensile stress of about 20 MPa.
As previously stated, Hossinay teaches a stent comprising a high tensile strength, such as between 1200 psi to 1500 psi (about 8 - 10 MPa; Paragraph 47).

Li and Hossinay still do not disclose a tensile stress of about 20 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of about 20 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Gregorich et al. (US 2008/0255657 A1), hereinafter Gregorich.

Regarding claim 13, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having an elastic modulus of about 15 to about 123 MPa.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of about 15 to 123 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of about 15 to about 123 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 14, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having an elastic modulus of about 50 MPa.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of about 50 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of about 50 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Merk et al. (US 2017/0027682 A1), as evidenced by Gent (On the Relation between Indentation Hardness and Young's Modulus).

Regarding claim 17, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and at least two additives including barium sulfate and bismuth subcarbonate in the amount of about 10% to about 40% (Paragraph 53 indicates a number of additives, and mixtures thereof, mixtures including at least two of the previously disclosed additives). Li also teaches using 65.75 wt% or 52.75 wt% of ethylene-vinyl acetate by example (Paragraph 107).
Applicant defines the term “about” as being within 10% of the stated value (Paragraph 14), thus the claimed range of about 45% to about 90% would encompass 35% to 100% of additive by weight. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of additive of Li from between 10% and 40% to between 35% and 100% (i.e. 35% - 40% which would be within/overlap with the disclosed range of Li) as Applicant appears to have placed no criticality on the claimed range (Paragraphs 5 and 6 recite “about” 10% to 90%; other paragraphs merely recite certain embodiments having 10% to 90% by weight of additive) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 72 describes additives including radio-opacifying agent, which would include barium sulfate or bismuth subcarbonate, as affecting the release characteristics). Therefore, the amount of additives is disclosed to be a result affective variable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li does not explicitly teach the stent comprising about 9% to about 30% by weight of ethylene-vinyl acetate (EVA).
However, Li does disclose that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material). Therefore, the EVA content is disclosed to be a result affective variable that changes how the device delivers therapeutic agents. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 9% to about 30% by weight of EVA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li also discloses having multiple polymer layers (Paragraphs 65 - 66 and 70). However, Li still does not disclose the body including an inner layer having a first elastic modulus value and 
In the same field of endeavor, Merk teaches a stent (Fig. 94; Abstract). Merk further teaches using a polymer inner layer made with a lower durometer than an outer layer (Figs. 72 and 73; Paragraph 318 indicates a second outer tube 512 disposed around an inner tube 500, the outer tube having a higher durometer than the inner tube; durometer being analogous to stiffness and elastic modulus as disclosed in the abstract of Gent; also see Example 5 in Paragraph 328).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to comprise an inner layer having a first elastic modulus value and an outer layer having a second elastic modulus value, the second elastic modulus value being greater than the first elastic modulus value. Doing so would be advantageous in creating a smooth stent to reduce stagnation points in the stent (Paragraph 13 of Merk).


Regarding claim 18, the combination of Li and Merk substantially discloses the invention as claimed. Merk further discloses the inner layer having a durometer of 20 Shore A and the outer layer having a durometer of 25 Shore A (Paragraph 328). Further, as previously stated, Li teaches the hardness (i.e. modulus) of the polymers may be readily changed (Paragraphs 54 and 63).

However, Merk does teach selecting polymers of different durometer to ensure good contact between the stent layers (Paragraph 14). As such, the durometer (and thus the elastic modulus, as evidenced by Gent) of the polymer layers of the stent is disclosed to be a result affective variable impacting the structural integrity and manufacturing of the device. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li and Merk to comprise the first elastic modulus value being about 0.5 MPa to about 50 MPa and the second elastic modulus value is about 100 MPa to about 200 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 2/28/22022 have been fully considered but they are not persuasive.
Regarding claims 1 - 10, Applicant argues Li fails to teach the claimed ranges and having at least two additives.
Regarding having two additives, Paragraph 53 of Li indicates mixtures including at least two of the claimed additives.

Li also teaches the amount of additive being result affective as well in Paragraph 72.
Applicant also argues Li does not teach “ethylene-vinyl acetate in an amount of about 9% to about 30% by weight” and one of ordinary skill in the art would not be motivated to modify the EVA content of Li to be within the claimed range.
Applicant further argues one of ordinary skill in the art would not reduce EVA content from the 52.75% disclosed in Li, to the claimed range of 9% to 30% since one of ordinary skill in the art would suspect a lower EVA percentage would result in an inoperable device.
However, the fact that Li provides certain examples by no means teaches away from any other EVA amounts as Li clearly indicates having 65.75 wt % and 52.75 wt % EVA content as examples, not as the only suitable configurations for the device. In fact, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In other words, one of ordinary skill in the art would still seek to improve the device of Li, and thus not merely “settle” for a disclosed example.
In addition, nowhere does Li indicate lower EVA contents would be solely detrimental or that only higher EVA content may be suitable. Rather, Li explicitly acknowledges that there are benefits to varying EVA content (as previously stated, EVA content may be used to modulate the release of therapeutic agent; Paragraph 50 indicates situations in which higher or lower 
Further, Paragraph 62 of Li indicates that a higher EVA content results in a softer material while decreasing the EVA content produces a harder material. Applicant is claiming a lower EVA content than the examples of Li, thus at most, one of ordinary skill in the art might expect lowering the EVA content to be about 9% to about 30% would result in a harder, stronger device, rather than a weaker one as alleged.
In addition, although not relied upon, Examiner notes Chappa and De Carvalho, cited in the conclusion section below, disclose similar devices having low EVA content demonstrating how having low EVA content devices would not be inoperable.

Applicant’s arguments regarding the remaining claims 11 - 14 and 17 - 18 are similarly not persuasive as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chappa (US 2008/0075779 A1) teaches a stent coating comprising 35 wt% PEVA (Paragraph 104).
De Carvalho et al. (US 2005/0113806 A1) teaches a graft coating comprising 2 to 30% EVA (Paragraph 166).
Liu et al. (Evaluation of two polymeric blends [EVA/PLA and EVA/PEG] as coating film materials for paclitaxel-eluting stent application) discloses varying EVA content in stents (Table 1 in particular).
Baer et al. (Thermomechanical Properties, Collapse Pressure, and Expansion of Shape Memory Polymer Neurovascular Stent Prototypes) discloses the inherent relationship between softening and processing temperature of polymers in stents.
Tanbaca et al. (Mechanical Behavior of Fully Expanded Commercially Available Endovascular Coronary Stents) teaches the relevance of elastic modulus (i.e. stiffness) as a result effective variable in stents (See Discussion section).
Clarke (US 2012/0010691 A1) teaches the relationship between Vicat softening temperature and processing temperature in the same scenario as Li, that is, imbedding therapeutic agents into the stent (Paragraph 39 in particular).]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/             Supervisory Patent Examiner, Art Unit 3781